                                                         U.S. Department of Justice

                                                         United States Attorney
                                                         Southern District of New York

                                                         The Silvio J. Mollo Building
                                                         One Saint Andrew’s Plaza
                                                         New York, New York 10007




                                                         July 7, 2021
                              7KLVFDVHLVVFKHGXOHGWREHWULHGEHJLQQLQJRQ-XO\MXVWWKUHHEXVLQHVVGD\V
BY ECF                        IURPWRGD\7KH*RYHUQPHQWQRZPRYHVWRDGGDWKLUGFRXQWFRQWHQGLQJWKDWLWZLOOQRW
Hon. Alvin K. Hellerstein     DGGPXFKWRWKHH[LVWLQJLVVXHV'HIHQGDQWWDNHVH[FHSWLRQDQGFODLPVSUHMXGLFHLIWKH
United States District Court  VXSHUVHGHULVJUDQWHG'HIHQGDQWLVFRUUHFW$VXSHUVHGHUZLOOSUHYHQWWKHWULDOIURP
Southern District of New York SURFHHGLQJRQWKHGDWHVFKHGXOHG$n adjournmentJLYHQWKHOLPLWDWLRQVRQMXU\WULDOVLQ
500 Pearl Street, Rm 1050     WKHIRXUFRXUWURRPVRXWILWWHGIRUFULPLQDOMXU\WULDOVGXULQJWKH&29,'SDQGHPLF and
                              other criminal trials waiting their turnFDQQRWEHDUUDQJHGIRUDSUR[LPDWHGDWH.$Q
New York, NY 10007
                              DGMRXUQPHQWZLOOtherefore EXUGHQWKHCRXUWDQGSUHMXGLFHDHIHQGDQW¶VVSHHG\WULDO
                              ULJKWV
   Re:    United States v. Paulette Etoty, S1 20 Cr. 187 (AKH)                        6R2UGHUHG
                                                                                      V+RQ$OYLQ.+HOOHUVWHLQ
Dear Judge Hellerstein:                                                               -XO\

         The Government respectfully submits this letter to request the Court’s approval to proceed
to trial on Tuesday, July 13, 2021, on both the two charges in the operative superseding indictment
and one additional charge that the Government is prepared to bring tomorrow, July 8, 2021, in a
new superseding indictment: making a false statement in an application for supplemental security
income, in violation of 42 U.S.C. § 1383a(a)(1). 1

        As an initial matter, “the [G]overnment has the right to determine what charges to seek
from the grand jury and when to seek them. Such decisions may be influenced by a host of factors,
not least of them the prosecutor’s estimate of whether the evidence at hand at any given time
warrants presentation to the grand jury and is likely to result in an indictment and a
conviction.” United States v. Montoya-Echeverria, 896 F. Supp. 148, 150 (S.D.N.Y. 1995)
(denying motion to strike superseding indictment returned 26 days before trial); see also United
States v. Stewart, 590 F.3d 93, 122 (2d Cir. 2009) (“[T]he decision as to whether to prosecute
generally rests within the broad discretion of the prosecutor, and a prosecutor’s pretrial charging
decision is presumed legitimate.” (internal quotation marks omitted)). Indeed, there is “no legal
authority for the proposition that the district court should . . . dismiss[] the superseding indictment”
when returned shortly before trial. United States v. Skinner, 946 F.2d 176, 178 (2d Cir. 1991); see
also United States v. Lin, 505 F. App’x 10, 12 (2d Cir. 2012) (“We have never held that an
indictment should be dismissed in such a situation [i.e., where new charges are added less than a
month before trial] and we do not do so now.”). When a defendant declines to seek an adjournment
in light of a superseding indictment, he or she cannot establish prejudice from the addition of the

1
 Section 1383a(a)(1) provides that whoever “knowingly and willfully makes or causes to be made
any false statement or representation of a material fact in any application for any benefit under this
subchapter,” which covers supplemental security income for the aged, blind, and disabled, shall
be guilty of a crime.
          Case 1:20-cr-00187-AKH Document 53 Filed 07/07/21 Page 2 of 3

                                                                                             Page 2


new charge. See, e.g., United States v. Mulder, 273 F.3d 91, 99 (2d Cir. 2001) (“Because the court
offered defendants additional time to prepare, which they declined, they cannot establish prejudice
from the timing” of the “super[s]eding indictment filed about three weeks before trial.”). 2

        The Court should permit the Government to proceed to trial as scheduled on both the two
counts in the operative superseding indictment and the additional count that the Government
presently intends to bring tomorrow if this request is granted: making a false statement in an
application for supplemental security income, in violation of 42 U.S.C. § 1383a(a)(1). If the Court
grants this request, the Government would intend to offer at trial only one document from the set
of documents that the Government obtained yesterday from the Social Security Administration
(“SSA”): the 21-page application for supplemental security income that the defendant filed on or
about August 19, 2016. 3 The Government would prove the elements of the new charge through
the proof it already intends to offer to prove the two counts in the operative superseding indictment.
The Government does not anticipate calling any additional witnesses if the additional charge is
added; rather, as the defendant has been informed, the Government already intends to call an
employee of the SSA.

       In sum, the additional charge is factually and legally straightforward, would require the
introduction of only one additional exhibit, and would result in no additional witnesses being
called. Permitting the additional charge at this time would cause no unfair prejudice to the
defendant and would serve judicial economy by avoiding a separate trial at a later time that would
have virtually complete overlap in its presentation of documentary evidence and witness
testimony. Moreover, it is in the interest of justice to permit the Government to present this
additional theory of guilt to the jury—for a separate, distinct crime—that will be proven based
almost entirely on the same evidence the Government already intends to adduce at trial. 4




2
 As the Government noted at this morning’s conference, it would not object in the event that the
defendant requests an adjournment based on the additional charge.
3
  This document was produced yesterday to the defendant, promptly upon the Government’s
receipt of it from the SSA, with control numbers USAO_006674-006696, which will be provided
to the Court upon request.
4
 In the event that the Court denies the Government’s request to add the additional charge in
advance of trial, the Government intends to file a letter motion seeking an in limine ruling
permitting the introduction at trial of the same document referenced above as both direct evidence
of the two crimes currently charged and, in the alternative, under Rule 404(b).
  Case 1:20-cr-00187-AKH Document 53 Filed 07/07/21 Page 3 of 3

                                                                             Page 3


The defendant objects to this request.

                                         Respectfully submitted,

                                         AUDREY STRAUSS
                                         United States Attorney



                                  by:                                  .
                                         Mitzi S. Steiner
                                         Robert B. Sobelman
                                         Assistant United States Attorneys
                                         (212) 637-2284 / 2616
